DETAILED ACTION

Status of Claims

This action is in reply to the application filed on May 10, 2019.
Claims 1-21 have been canceled.
Claims 22-42 have been added.
Claims 22-42 are currently pending and have been examined.

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine,
manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-42 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” 
Regarding Claims 22, 30 and 37 the claimed invention is directed to an abstract idea without significantly more.  The claims determining products purchased based on price data, which is a mental process.  Other than reciting a computing device and a memory, nothing in the claims precludes the steps for being performed by hand.  For example, but for “a computing device” and “a memory”, the limitations on receiving transactional data, retrieving price information, identifying a location 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the receiving, retrieving, identifying, calculating and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.



Regarding dependent claims 25, 29, 32-33, 36 and 42 these claims are directed to limitations which serve to limit instructions and messages sent to a user.  These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea.  They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Regarding dependent claims 26, 34, 40 these claims are directed to limitations which serve to limit the transaction data.  These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea.  They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Regarding dependent claims 27, 35 and 41  these claims are directed to limitations which serve to limit the identifying  possible item combination step.  These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea.  They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Allowable Subject Matter
Claims 22-42 are allowable over Prior Art and would be allowed if 101 Alice rejection is overcome.  The limitations on: “identifying, based on the pre-tax and the price information, a set of possible item combinations associated with the merchant totaling the pre-tax total; and selecting a most likely item combination associated with the transaction from the set of possible item combinations” in combination with the other limitations on independent claims 22, 30 and 37 are novel and non-obvious over prior art.
CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ALLEN C CHEIN/Primary Examiner, Art Unit 3687